Citation Nr: 1002923	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for major depressive disorder (MDD).

2.  Entitlement to an initial compensable evaluation for acid 
reflux.

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of rotator cuff surgery and Mumford 
procedure of the left shoulder.

5.  Entitlement to an initial compensable evaluation for 
status post arthroscopy of the right shoulder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2007.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The RO, in pertinent part, awarded 
service connection effective June 2007 as follows: MDD, 10 
percent disabling; residuals of rotator cuff surgery and 
Mumford procedure of the left shoulder, 10 percent disabling; 
status post arthroscopy of the right shoulder, 
noncompensable; acid reflux disease, noncompensable; and 
erectile dysfunction, noncompensable.  

The Board notes that while the Veteran initially disagreed 
with the noncompensable rating assigned for hypertension and 
the denial of service connection for bilateral hearing loss, 
he subsequently withdrew his appeals in April 2008.  As such, 
the matters are no longer in appellate status.

The Veteran presented testimony before the Board in October 
2009.  The transcript has been associated with the claims 
folder.  

After the June 2008 statement of the case (SOC) was issued, 
the Veteran submitted additional evidence in support of his 
claims.  Specifically, he submitted VA outpatient treatment 
records and radiographic studies dated in 2009.  The Veteran 
waived initial RO consideration of the newly submitted 
evidence and as such, it was considered in preparation of 
this Decision and Remand.  38 C.F.R. § 20.1304(c).

During the October 2009 Board hearing, the Veteran raised a 
claim for special monthly compensation for loss of use of a 
creative organ.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The claims for higher initial evaluations for the bilateral 
shoulders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's MDD while productive of transient reports 
of depression and anxiety, does not show symptomatology 
consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.

3.  The Veteran's acid reflux disease has not for any time 
during the initial rating period been productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation or substernal, arm, or shoulder 
pain.

4.  The Veteran's erectile dysfunction has not for any time 
during the initial rating period been productive of penis 
deformity with loss of erectile power.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for MDD have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1. 4.130, Diagnostic Code 9434 (2009).  

2.  The criteria for an initial compensable rating for acid 
reflux disease have not been met for any period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1. 
4.114, Diagnostic Code 7346 (2009).  

3.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.115b, Diagnostic Code 7522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In reaching a decision concerning the disabilities discussed 
below, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against each 
of the Veteran's claims for a higher initial disability 
rating, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Should the Veteran's disability picture change in the future, 
a higher rating may be assigned.  See 38 C.F.R. § 4.1.  

I.  Criteria for Rating Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  In this 
case, the Veteran is appealing the original assignment of the 
disability evaluation for each of the disabilities at issue.  
As such, the severity of the disability at issue shall be 
considered from the initial assignment of the disability 
rating to the present time.  Fenderson, 12 Vet. App. at 125-
126.

The regulatory rating criteria provide that, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

II.  Analysis

A.  Major Depressive Disorder

The Veteran contends that his service-connected MDD warrants 
an initial rating in excess of 10 percent because of 
symptoms, to include, but not limited to, declining physical 
health, insomnia, anxiety, depressed mood, and a lack of real 
friends.  BVA Transcript at 3-6.  Service connection for MDD 
was awarded in an October 2007 rating decision.  The RO 
assigned a 10 percent rating, effective June 2007.  

The Veteran's MDD was initially rated as 10 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides 
a 10 percent rating for occupational and social impairment 
due to mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress or symptoms controlled 
by continuous medication.  

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent disability evaluation is assigned under the 
general rating formula for mental disorders where the 
evidence shows occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's service-connected MDD has for 
the entire period of the initial rating more closely 
approximated the criteria for a 10 percent rating.  38 C.F.R. 
§§ 4.3, 4.7.  In this regard, service treatment records are 
devoid of complaints or treatment for MDD.  The February 2007 
report of medical history noted sleeplessness, but there was 
no psychiatric disability found on the corresponding physical 
examination.

Upon VA mental status examination in April 2007, the Veteran 
reported episodic depressive episodes.  His mood-related 
issues were connected to medical problems that he began to 
experience three to four years prior.  He indicated that he 
had a position in the Navy that he did not care for and felt 
under utilized.  He endorsed a lack of desire to get up and 
go to work, hyposomnia, hypersomnia, weight gain, and 
fatigue.  He denied the presence of inappropriate behavior.  
He indicated there was some remission in his symptoms since 
he left the Navy.  The Veteran was working full time.  He had 
a good relationship with his wife and was engaged in 
activities with his children.  He spent time out with his 
family members.  He denied:  physical violence in the home, 
despite reports of increased yelling; any difficulties with 
activities of daily living; and any inpatient or outpatient 
treatment.  

Mental status examination showed the Veteran to be well 
groomed.  His mood was dysphoric and affect was mildly 
constricted though mood appropriate.  He denied suicidal or 
homicidal ideation.  There was no evidence of thought 
disorder.  This thought process was logical and goal 
directed.  The Veteran denied suicidal or homicidal ideation.  
He reported no auditory or visual hallucinations.  Insight 
and judgment were good. The Veteran was assigned a Global 
Assessment of Functioning (GAF) scale score of 67, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), was indicative of only some mild 
symptoms. 

During the April 2008 RO hearing, the Veteran reported stress 
in connection with adjusting to civilian life.  RO Transcript 
at 2.

VA outpatient treatment records dated in March 2009 show the 
Veteran was taking one milligram of Ativan daily.  He 
reported depression one to two times per week.  The provider 
noted the Veteran was well-groomed.  Speech was fluent.  His 
affect was calm.  Thought process was goal directed.  There 
was no evidence of memory impairment or psychosis.  Insight 
and judgment were good.  The Veteran was assigned a GAF score 
of 68, again indicative of only mild symptoms.  

In May 2009, the Veteran reported his outlook was more 
positive.  His self-image was better and his sleep was 
normal.  There were only minimal depression symptoms.  In 
July 2009, the Veteran was less anxious.  He was again well-
groomed.  Speech was fluent and thought process was logical.  
There was no memory impairment or psychosis.  Insight and 
judgment remained good.  The Veteran was assigned a GAF of 
78, which was indicative that if symptoms were even present, 
they were transient and expectable reactions to psychosocial 
stressors.  Moreover, this score indicated that there was no 
more than slight impairment in social or occupational 
functioning. 

During the October 2009 Board hearing, the Veteran indicated 
that he had no real friends.  He indicated that he had some 
depressed mood and anxiety.  He related some of his 
depression to his physical health issues.  The Veteran denied 
any missed days of work due to MDD.  BVA Transcript at 3-6.  

In sum, based on the evidence delineate above, the Veteran's 
MDD most nearly approximate the criteria for a 10 percent 
rating.  While the Veteran has complained of depression and 
anxiety, it appears to be transient from the objective 
evidence of record.  Though they are symptoms associated with 
a 30 percent rating, there has been no evidence of 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss to warrant a higher rating.  38 C.F.R. 
§ 4.7.  


Thus, an evaluation in excess of 10 percent, to include 
"staged" ratings, is not warranted for any period of 
initial rating because the evidence does not show 
symptomatology consistent with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.   Complaints of depressed mood and anxiety are 
considered transient.  

B.  Acid Reflux Disease

The Veteran contends that his service-connected acid reflux 
disease warrants an initial compensable rating because of 
symptoms, to include daily regurgitation, night wakings two 
to three times a week, and the required use of daily 
medications.  BVA Transcript at 10-12.  Service connection 
for acid reflux disease was awarded in an October 2007 rating 
decision.  The RO assigned a noncompensable (0 percent) 
rating, effective June 2007.  

The Veteran's acid reflux disease was initially rated by 
analogy as zero percent (noncompensable) disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7346, which provides a 10 
percent rating for hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent rating is assigned for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114.  A 60 percent rating is assigned 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptoms 
combinations productive of severe impairment of health.  Id.   

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's service-connected acid reflux 
disease has for the entire period of the initial rating more 
closely approximated the criteria for a noncompensable (0 
percent) rating.  38 C.F.R. §§ 4.3, 4.7.  In this regard, 
service treatment records show the Veteran complained of 
reflux in January 2006.  He indicated that it was due to poor 
dietary habits and high fat food choices.  The Veteran was 
advised to increase exercise.  On his February 2007 report of 
medical history, the Veteran also complained of reflux.  The 
corresponding physical examination revealed the Veteran's 
symptoms were currently managed and not considered disabling.  

Upon VA examination in May 2007, the Veteran denied weight 
loss, nauseousness, or vomiting.  His current treatment was 
Aciphex 20 milligrams per day.  The Veteran denied fevers, 
chills, and abdominal pain.  He reported eating spicy food 
precipitated acid reflux.  His abdomen was soft and 
nontender.  There was no hepatosplenomegaly.  The examiner 
concluded that acid reflux had mild functional limitations 
with flare-ups.

During the April 2008 RO hearing, the Veteran testified that 
he had to watch his diet.  His reflux was controlled by 
Nexium.  He indicated that he had flare-ups of reflux four to 
five times per week and fever with chills approximately one 
time every four to six months.  

VA outpatient treatment records dated in March 2009 contain 
complaints of stomach rumbling after eating.  In May 2009, 
the Veteran underwent an endoscopy, which showed that the 
Veteran's stomach and duodenum was normal.  Initially there 
was some question of possible short-segment Barrett's Disease 
versus reflux esophagitis, but treatment notes dated in July 
2009 proved otherwise.  The entry dated in July 2009 also 
indicated the Veteran had no dysphagia, weight loss, or 
odynophagia.  Nexium was found to relieve symptoms.  

During the October 2009 Board hearing, the Veteran testified 
that he had regurgitation daily.  He also testified that his 
stomach made noises and he woke two to three times per week.  
He continued to use Nexium to control symptoms daily, with 
occasional use of an additional pill.

In sum, based on the evidence delineated above, the Veteran's 
acid reflux most nearly approximates the criteria for a 
noncompensable rating.  Despite testimony indicating he had 
night waking, regurgitation, and occasional fever and chills, 
this was not supported by the objective evidence of record.  
There was only an isolated complaint of stomach rumbling in 
March 2009.  Complaints of associated  substernal, arm, or 
shoulder pain are unsubstantiated.  The July 2009 VA 
outpatient treatment record indicated that medication 
relieved symptoms.  

Thus, an evaluation in excess of zero percent, to include 
"staged" ratings, is not warranted for any period of 
initial rating because the evidence does not show 
symptomatology consistent with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation.   38 C.F.R. § 4.114.  There has been no 
objective evidence of substernal, arm, or shoulder pain 
related to acid reflux disease.  Id.  The Board considered 
rating the Veteran's disability under another diagnostic 
code, but found none that would avail the Veteran of a higher 
rating.  38 C.F.R. § 4.114, Diagnostic Codes 7200-7354  

C. Erectile Dysfunction  

The Veteran contends that his service-connected erectile 
dysfunction warrants an initial compensable rating because 
his current medication, only works half the time.  BVA 
Transcript at 15.  Service connection for erectile 
dysfunction was awarded in an October 2007 rating decision.  
The RO assigned a noncompensable (0 percent) rating, 
effective June 2007.  

The Veteran's erectile dysfunction was initially rated as 
zero percent (noncompensable) disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522, which provides a 20 percent 
rating for penis deformity with loss of erectile power.  
38 C.F.R. § 4.115b.  

As an initial matter, as there is no evidence of removal of 
half or more of the penis, removal of glans, atrophy of the 
testis, or removal of the testis, higher ratings are not 
warranted under Diagnostic Codes 7520, 7521, 7523, 7524.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's service-connected erectile 
dysfunction has for the entire period of the initial rating 
more closely approximated the criteria for a noncompensable 
(0 percent) rating.  38 C.F.R. §§ 4.3, 4.7.  In this regard, 
service treatment records simply contain a notation of 
erectile dysfunction on the February 2007 Report of Medical 
History.  The examiner indicated on the corresponding 
physical examination that it was not considered disabling.  

During VA mental status examination in April 2007, the 
Veteran expressed concerns regarding erectile dysfunction.  
He informed the examiner that he did not have any treatment 
for his symptoms and there was some improvement since he left 
the Navy.

Upon VA examination in May 2007, the Veteran informed the 
examiner that erectile dysfunction was more a loss of libido 
or decreased libido that was stress-induced.  The Veteran was 
able to maintain an erection.  He denied an inability to 
achieve an erection.  He used Levitra on an as needed basis 
to have a firmer erection.  The examiner found no 
physiological reason or etiology to confirm erectile 
dysfunction.  

During the April 2008 RO hearing, the Veteran described 
feelings of inadequacy with regard to his erectile 
dysfunction.  He testified that he used medication, which 
worked "some of the time."  RO Transcript at 5.  

VA outpatient treatment records dated in 2009 were devoid of 
treatment for erectile dysfunction.  During the October 2009 
Board hearing, the Veteran testified that he was using Cialis 
to treat symptoms.  He indicated medication worked 50 percent 
of the time.  BVA Transcript at 15.

In sum, based on the evidence delineate above, the Veteran's 
erectile dysfunction most nearly approximate the criteria for 
a noncompensable rating.  An evaluation in excess of zero 
percent, to include "staged" ratings, is not warranted for 
any period of initial rating because the evidence does not 
show symptomatology consistent with penis deformity with loss 
of erectile power.  38 C.F.R. § 4.115b.  In fact, the 
Veteran's erectile dysfunction has been shown to be a loss of 
libido.  

III. Individual Unemployability

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  In fact, the evidence of record shows he 
maintains full time employment.  As the Veteran has not 
raised such a claim and there is no objective evidence of 
unemployability due to the service-connected medical 
disabilities, TDIU is not warranted in the instant case. 

IV.  Extraschedular Rating Considerations

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities are so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected disabilities have caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, the evidence of record indicates that the 
Veteran is employed.  During the October 2009 Board hearing, 
the Veteran testified that he did miss work due to the 
service-connected disabilities.  BVA Transcript at 6.  The 
Veteran has denied TDIU in the instant matter.  For 
disabilities decided in the instant decision, the Board has 
found that the rating criteria used to evaluate the Veteran's 
service-connected disabilities reasonably described his 
disability levels and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

V.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Here, the Veteran's claims on appeal arise from his 
disagreement with the initial disability evaluations assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, reports of VA 
examination, VA outpatient treatment records dated in 2009, 
and the transcript from the April 2008 RO and October 2009 
Board hearings.  The Veteran has not identified any other 
evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for MDD is denied.

Entitlement to an initial compensable evaluation for acid 
reflux is denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.


REMAND

The Veteran has also filed claims of entitlement to higher 
initial ratings for his bilateral shoulder disabilities.  A 
determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary to afford the Veteran an additional VA 
examination in connection with his shoulder claims.  
38 U.S.C.A. § 5103A(d).  During the October 2009 Board 
hearing, the Veteran testified that his bilateral shoulder 
disabilities had worsened in severity since the last VA 
examination in May 2007.  Specifically, he asserts that he 
suffers from increased pain and discomfort and loss of range 
of motion.  He indicated that he was not able to move the 
left shoulder beyond shoulder level and testified that he had 
arthritis in the shoulders.  

At the October 2009 Board hearing, the Veteran submitted 
additional VA outpatient treatment records.  These records 
contain complaints referable to the shoulders.  They also 
show the Veteran was receiving injections in his left 
shoulder.  A July 2009 left shoulder arthrogram noted that 
the rotator cuff tendons were intact, but there was a tear of 
the long head of the biceps tendon.  It is not clear whether 
this is related to the service-connected left shoulder 
disability.  It is also not clear whether there is arthritis 
present in these joints, as it was not recently shown upon 
radiographic studies.  

The Board can not ascertain to what extent the bilateral 
shoulder disabilities have  increased in severity, if at all, 
without a new VA examination.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disabilities in 
question have undergone an increase in severity since the 
time of his last VA examination, the prior VA examination 
report may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a);
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Moreover, there is also some confusion in the record as to 
whether findings upon the most recent arthrogram are related 
to the service-connected left shoulder disability and whether 
the Veteran currently has arthritis in the shoulder joints.   
Such clarification must also be sought upon Remand.

Any ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should obtain any outstanding 
VA treatment records not on file 
pertaining to treatment of the Veteran 
for his bilateral shoulder disabilities.  
All requests for records and their 
responses should be clearly delineated in 
the claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current severity of the Veteran's 
service connected left and right shoulder 
disabilities.  The Veteran's claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
the left and right shoulder disabilities.  
The examiner should conduct range of 
motion testing of the shoulders 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
a tear of the long head of the biceps 
tendon is related to the service-
connected left shoulder disability.  All 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth 
in a printed (typewritten) report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
higher initial ratings for the service-
connected right and left shoulder 
disabilities in light of all pertinent 
evidence and legal authority.  
Adjudication of the claim for a higher 
initial evaluation should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


